Case 1:19-cv-00276-PLM-RSK ECF No. 31, PageID.700 Filed 02/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DAVID ELLIOT WERKING,

        Plaintiff,
                                                      Case No. 1:19-cv-276
 v.
                                                      HONORABLE PAUL L. MALONEY
 BETH EILEEN WERKING, et al.,

        Defendants.
 ____________________________/


                                   ORDER LIFTING STAY

        Pursuant to prior order of the Court, the parties have filed a joint status report (ECF No.

30). After review of the report,

       IT IS HEREBY ORDERED that the Stay is LIFTED for the reasons stated in the status

report and further proceedings will be scheduled.



Dated: February 14, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
